DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,943,072 to Jaganmohan in view of US Pub. 2021/0201015 to Araki et al. (hereinafter Araki).

In regard claim 1, Jaganmohan teaches or discloses a method for natural language processing (NLP) (see Figs. 1 and 4, col 10, line 29, a natural language generation module 154), comprising: 
extracting knowledge outside of text content of a NLP instance by extracting a set of subgraphs from a knowledge graph associated with the text content (see Fig. 3, col. 13, lines 38-42, extracted raw textual data 342 from any unstructured data, one or more knowledge graphs 374 may be constructed. A knowledge graph is a data entity relationship graph made of vertices connected by edges), 
wherein the set of subgraphs comprises the knowledge (see col. 13, lines 39-42, one or more knowledge graphs 374 may be constructed. A knowledge graph is a data entity relationship graph made of vertices connected by edges);
Jaganmohan may not explicitly teach or disclose encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation.
However, Araki teaches or discloses encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs (see paragraphs [0003], and [0035], an encoder is used to generate a context-related knowledge vector from the knowledge graph. Encoder may operate using a machine learning algorithm such as a Graph CNN. Once encoded, Block 212 embeds the knowledge graph to generate a pool of vector representations of a knowledge graph); applying a text embedding algorithm to the text content to generate a fixed size text representation (see paragraphs [0023], and [0036], the machine-learning algorithm 110 may be a neural network algorithm that is designed to perform a predetermined function. A retrieval algorithm operates to retrieve the entities and relations from the knowledge graph using the textual sentence provided at Block 202); and classifying the text content based on the fixed size graph representation and the fixed size text representation (see paragraph [0003], and [0028], a system is disclosed for classifying natural language sentences. Classifying and understanding a textual statement (i.e., a sentence)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a contextual and intent based natural language processing system of Jaganmohan by including encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation suggested by Araki. This modification would provide to assist in enhancing the understanding and meaning of the provided sentence read on paragraph [0013].

In regard claims 2, 11, and 20, Jaganmohan teaches or discloses the method of claim 1, wherein the knowledge graph is one of a knowledge base, a semantic network, or a social graph (see abstract, col. 5, lines 31-37, the processor to determine that no entity can be found on the knowledge graph to match the semantic meaning based on the user attribute and the user context).

In regard claims 3 and 12, Jaganmohan teaches or discloses the method of claim 1, wherein the text content comprises one or more text samples (see col 20, lines 32-35).

In regard claims 5 and 14, Jaganmohan teaches or discloses the method of claim 3, wherein the knowledge graph comprises one of a directed graph representation or an undirected graph representation of the one or more text samples (see col. 18, lines 25-28, various techniques may be used to learn a word embedding from text data, including but not limited to, bi-directional LTSMs, an embedding layer, Word2Vec, and Global Vectors (GloVe)).

In regard claims 9 and 18, Jaganmohan teaches or discloses the method of claim 1, wherein the text embedding algorithm comprises one of Bidirectional Encoder Representations from Transformers (BERT) or Global Vectors (GloVe) (see col. 18, lines 25-28, various techniques may be used to learn a word embedding from text data, including but not limited to, bi-directional LTSMs, an embedding layer, Word2Vec, and Global Vectors (GloVe)).

In regard claim 10, Jaganmohan teaches or discloses a system for natural language processing (NLP) (see Figs. 1 and 4), comprising:
at least one processor (see Fig. 4); and 
a non-transitory processor-readable memory device storing instructions that when
executed by the at least one processor causes the at least one processor to perform operations (see Figs. 1 and 4, col. 2, lines 50-55) including:
extracting knowledge outside of text content of a NLP instance by extracting a set of subgraphs from a knowledge graph associated with the text content, (see Fig. 3, col. 13, lines 38-42, extracted raw textual data 342 from any unstructured data, one or more knowledge graphs 374 may be constructed. A knowledge graph is a data entity relationship graph made of vertices connected by edges), wherein the set of subgraphs comprises the knowledge (see col. 13, lines 39-42, one or more knowledge graphs 374 may be constructed. A knowledge graph is a data entity relationship graph made of vertices connected by edges);
Jaganmohan may not explicitly teach or disclose encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation.
However, Araki teaches or discloses encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs (see paragraphs [0003], and [0035], an encoder is used to generate a context-related knowledge vector from the knowledge graph. Encoder may operate using a machine learning algorithm such as a Graph CNN. Once encoded, Block 212 embeds the knowledge graph to generate a pool of vector representations of a knowledge graph); applying a text embedding algorithm to the text content to generate a fixed size text representation (see paragraphs [0023], and [0036], the machine-learning algorithm 110 may be a neural network algorithm that is designed to perform a predetermined function. A retrieval algorithm operates to retrieve the entities and relations from the knowledge graph using the textual sentence provided at Block 202); and classifying the text content based on the fixed size graph representation and the fixed size text representation (see paragraph [0003], and [0028], a system is disclosed for classifying natural language sentences. Classifying and understanding a textual statement (i.e., a sentence)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a contextual and intent based natural language processing system of Jaganmohan by including encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation suggested by Araki. This modification would provide to assist in enhancing the understanding and meaning of the provided sentence read on paragraph [0013].

In regard claim 19, Jaganmohan teaches or discloses a computer program product for natural language processing (NLP), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see col. 2, lines 50-55), the program instructions executable by a processor to cause the processor to (see col. 2, lines 50-55):
extracting knowledge outside of text content of a NLP instance by extracting a set of subgraphs from a knowledge graph associated with the text content, (see Fig. 3, col. 13, lines 38-42, extracted raw textual data 342 from any unstructured data, one or more knowledge graphs 374 may be constructed. A knowledge graph is a data entity relationship graph made of vertices connected by edges), wherein the set of subgraphs comprises the knowledge (see col. 13, lines 39-42, one or more knowledge graphs 374 may be constructed. A knowledge graph is a data entity relationship graph made of vertices connected by edges);
Jaganmohan may not explicitly teach or disclose encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation.
However, Araki teaches or discloses encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs (see paragraphs [0003], and [0035], an encoder is used to generate a context-related knowledge vector from the knowledge graph. Encoder may operate using a machine learning algorithm such as a Graph CNN. Once encoded, Block 212 embeds the knowledge graph to generate a pool of vector representations of a knowledge graph); applying a text embedding algorithm to the text content to generate a fixed size text representation (see paragraphs [0023], and [0036], the machine-learning algorithm 110 may be a neural network algorithm that is designed to perform a predetermined function. A retrieval algorithm operates to retrieve the entities and relations from the knowledge graph using the textual sentence provided at Block 202); and classifying the text content based on the fixed size graph representation and the fixed size text representation (see paragraph [0003], and [0028], a system is disclosed for classifying natural language sentences. Classifying and understanding a textual statement (i.e., a sentence)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a contextual and intent based natural language processing system of Jaganmohan by including encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation suggested by Araki. This modification would provide to assist in enhancing the understanding and meaning of the provided sentence read on paragraph [0013].


Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaganmohan in view of Araki as applied to claims above, and further in view of US Pub. 2020/0342055 to Patra et al. (hereinafter Patra).

In regard claims 7 and 16, Jaganmohan and Araki may not explicitly teach or disclose the method of claim 1, wherein the set of subgraphs is filtered based on a personalized page rank (PPR) algorithm.
However, Patra teaches or discloses wherein the set of subgraphs is filtered based on a personalized page rank (PPR) algorithm (see paragraphs [0051], [0056], [0103], [0136], and [0137], a PPR algorithm produces a measurement of proximity (distance metric), that is, how similar (relevant) a root vertex is to other vertices in a graph).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a contextual and intent based natural language processing system of Jaganmohan and system for enhancing neural sentence classification of Araki by including wherein the set of subgraphs is filtered based on a personalized page rank (PPR) algorithm suggested by Patra. This modification would provide to improve NED techniques read on paragraph [0016]. 

In regard claims 8 and 17, Jaganmohan and Akara may not explicitly teach or disclose the method of claim 1, wherein the text content is classified via a Feed Forward Network (FEN).
However, Patra teaches or discloses wherein the text content is classified via a Feed Forward Network (FEN) (see paragraph [0103], in a layered feed forward network, such as a multilayer perceptron (MLP), each layer comprises a group of neurons. A layered neural network comprises an input layer, an output layer, and one or more intermediate layers referred to hidden layers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a contextual and intent based natural language processing system of Jaganmohan and system for enhancing neural sentence classification of Araki by including wherein the text content is classified via a Feed Forward Network (FEN) suggested by Patra. This modification would provide to improve NED techniques read on paragraph [0016]. 


Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaganmohan in view of Araki as applied to claims above, and further in view of US Pub. 2020/0104729 to Busbridge et al. (hereinafter Busbridge).

In regard claims 4 and 13, Jaganmohan and Akara may not explicitly teach or disclose the method of claim 3, wherein the one or more text samples include a premise and a hypothesis.
However, Busbridge teaches or discloses wherein the one or more text samples include a premise and a hypothesis (see paragraphs [0018], [0019], and [0058]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a contextual and intent based natural language processing system of Jaganmohan and system for enhancing neural sentence classification of Araki by including a premise and a hypothesis.
However, Busbridge teaches or discloses wherein the one or more text samples include a premise and a hypothesis suggested by Busbridge. This modification would provide to improve the computer functionality by allow to process a data structure in the form of a graph to produce a new data structure read on paragraph [0016]. 

In regard claims 6 and 15, Jaganmohan and Akara may not explicitly teach or disclose the method of claim 1, wherein the set of subgraphs is encoded via a Relational Graph Convolutional Network (R-GCN).
However, Busbridge teaches or discloses wherein the set of subgraphs is encoded via a Relational Graph Convolutional Network (R-GCN) (see paragraphs [0025], and [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a contextual and intent based natural language processing system of Jaganmohan and system for enhancing neural sentence classification of Araki by including wherein the set of subgraphs is encoded via a Relational Graph Convolutional Network (R-GCN) suggested by Busbridge. This modification would provide to improve the computer functionality by allow to process a data structure in the form of a graph to produce a new data structure read on paragraph [0016]. 

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 05/06/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476